DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-30 of U.S. Patent No. 10,827,359 (hereinafter Cherian) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Cherian by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Cherian
A method of wireless communication for a first access point (AP), comprising:
generating a spatial reuse (SR) element that includes SR information, the SR information indicating that a first group of stations (STAs) associated with a second AP may reuse resources that are used for packets transmitted by a second group of STAs associated with the first AP and indicating at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of the resources over the first AP; and



generating a spatial reuse (SR) element that includes SR information, the SR information indicating that a first group of stations (STAs) associated with a second AP is allowed to reuse resources that are used for packets transmitted by a second group of STAs associated with the first AP and indicating at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of the resources over the first AP; 
; 
receiving a first message from the second AP, the first message indicating that the second AP complies with the at least one first permitted OBSS threshold value; and 
including the second AP in a spatial reuse group (SRG) associated with the first AP.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Cherian by eliminating the italicized portion of limitation of claim 1.

Claims 2-11 of instant application is identical/similar with claims 2-11 of Cherian.
Claim 22 is rejected on the ground of nonstatutory double patenting over claim 22 of Cherian based on the similar reasons above.
Claims 23-26 of instant application is identical/similar with claims 23-26 of Cherian.

Regarding claim 12, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of instant application merely broadens the scope of the claim 12 of Cherian by eliminating the elements and their functions of the claims as set forth below.
Claim 12 of Instant Application
Claim 12 of Cherian
A method of wireless communication for a first access point (AP), comprising:

determining if the at least one first permitted OBSS threshold value meets a transmission criterion; and
transmitting information associated with the at least one first permitted OBSS threshold value to at least one station (STA) upon determining that the at least one first permitted OBSS threshold value meets the transmission criterion.



determining if the at least one first permitted OBSS threshold value meets a transmission criterion;
transmitting a first message to the second AP, the first message indicating that the second AP complies with the at least one first permitted OBSS threshold value upon determining that the at least one first permitted OBSS threshold value meets the transmission criterion; and 
joining a spatial reuse group (SRG) associated with the second AP.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 12 of the instant application merely broadens the scope of the claim 12 of Cherian by eliminating the italicized portion of limitation of claim 12.

Claims 13-21 of instant application is identical/similar with claims 13-21 of Cherian.
Claim 27 is rejected on the ground of nonstatutory double patenting over claim 27 of Cherian based on the similar reasons above.
Claims 28-30 of instant application is identical/similar with claims 28-30 of Cherian.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 22-26 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “SR information indicating that a first group of stations (STAs) associated with a second AP may reuse resources” (lines 3-4, emphasis added), however, the scope of claim is indefinite because it is not clear whether first group of STAs associated with a second AP reuses resources or not. For the purpose of examination, examiner assumes that whether first group of STAs associated with a second AP reuses resources.
Claims 2-12 are also rejected based on the dependency in association with parent claim 1.
Claim 22 discloses “SR information indicating that a first group of stations (STAs) associated with a second AP may reuse resources” (lines 6-7, emphasis added), however, the scope of claim is indefinite because it is not clear whether first group of STAs associated with a second AP reuses resources or not. For the purpose of examination, examiner assumes that whether first group of STAs associated with a second AP reuses resources.
Claims 23-26 are also rejected based on the dependency in association with parent claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cariou et al. (US 2017/0255659).

Regarding claim 1, Cariou discloses 
a method of wireless communication for a first access point (AP), comprising: generating a spatial reuse (SR) element that includes SR information (paragraph [0088]: A SR group (SRG) may be portions of the wireless network 600 that may use one set of SR parameters (e.g., 710, 1200, 1600, 1700) for PPDUs (e.g., 700) from access points 502 and HE stations 504 within the SRG, and another set of SR parameters (e.g., non-SRG parameters 810, 910, 1010, 1210) for PPDUs (e.g., 700) from access points 502 and HE stations 504 that are not part of the SRG), the SR information indicating that a first group of stations (STAs) associated with a second AP (paragraph [0118]: The SRG BSS colors 812 (e.g., SRG BSS Colors 1212, SRG BSS color Bitmap 1302, SRG BSS Color Bitmap 1658, SRG BSS Color Bitmap 1716) may be BSS colors for identification of BSSs 500 that are members of the same SRG 808; paragraph [0121]: the SRG may reuse resources that are used for packets transmitted by a second group of STAs associated with the first AP (paragraph [0095]: BSS 500.2 and BSS 500.3 overlap, which means signals from the BSS 500.2 would reach one or more wireless devices (HE STA 504, legacy device 506, and/or HE AP 502) that are part of the BSS 500.3, e.g. the HE AP 502.3 or HE station 504.2. For example, a PPDU (e.g., 700) may be transmitted by HE AP 502.3 and be received by HE station 504.3. The PPDU (e.g., 700) may be termed a PPDU (e.g., 700) from an OBSS, where the OBSS is within the same management domain. SRG, and/or ESS 650. A PPDU (e.g., 700) that is not from the same BSS 500 as the wireless device (HE STA 504, legacy device 506, and/or HE AP 502) that receives the PPDU (e.g., 700) may be termed an inter-BSS PPDU 700)) and indicating at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of the resources over the first AP (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method 1100 for setting parameters for an overlapping BSS (OBSS) power detect (PD) level and transmit power (TXP)); and 
transmitting the SR element that includes the SR information (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests).

Regarding claim 2, Cariou discloses 
wherein the SR element is carried in one of a beacon, a probe response, an action frame, a beacon report request, or a beacon report response (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests).

Regarding claim 3, Cariou discloses 
wherein the SR element further comprises an SR group (SRG) identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)).

Regarding claim 4, Cariou discloses 
wherein an SRG identifier associated with the first AP is included in the SRG identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)) when the at least one first permitted OBSS threshold value included in the SR information is associated with a plurality of different SR groups (SRGs) (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 

Regarding claim 5, Cariou discloses 
wherein the SR element is an SR permission element (paragraph [0143]: The HE AP 502 may transmit SRP disallowed 1016 to HE stations 504 are associated with the HE AP 502).

Regarding claim 6, Cariou discloses 
wherein the SR information is included in an SR parameter set element (Fig. 12, 16 and 17).

Regarding claim 7, Cariou discloses 
wherein the SR information indicates a partial basic service set identification (BSSID) bitmap (Fig. 16 and 17: SRG Partial BSSID Bitmap).

Regarding claim 8, Cariou discloses 
wherein the SR information indicates color information for at least an SR group comprising the first AP (Fig. 12: SRG BSS Colors; Fig. 16 and 17: SRG BSS Color Bitmap).

Regarding claim 11, Cariou discloses 
further comprising: receiving an SR information request from the second AP (paragraph [0097): HE APs 502 may send information regarding the HE AP 502 and BSS 500 to neighbor HE APs 502 or HE APs 502 that are part of the same SRG), wherein the SR element is generated (paragraph [0088]: A SR group (SRG) may be portions of the wireless network 600 that may use one set of SR parameters (e.g., 710, 1200, 1600, 1700) for PPDUs (e.g., 700) from access points  in response to the SR information request (paragraph [0097): HE APs 502 may send information regarding the HE AP 502 and BSS 500 to neighbor HE APs 502 or HE APs 502 that are part of the same SRG).

Regarding claim 22, Cariou discloses 
an apparatus for wireless communication for a first access point (AP) (Fig. 6 HE AP), comprising: a memory; and at least one processor coupled to the memory (Fig. 23: processor and memory) and configured to:
generate a spatial reuse (SR) element that includes SR information (paragraph [0088]: A SR group (SRG) may be portions of the wireless network 600 that may use one set of SR parameters (e.g., 710, 1200, 1600, 1700) for PPDUs (e.g., 700) from access points 502 and HE stations 504 within the SRG, and another set of SR parameters (e.g., non-SRG parameters 810, 910, 1010, 1210) for PPDUs (e.g., 700) from access points 502 and HE stations 504 that are not part of the SRG), the SR information indicating that a first group of stations (STAs) associated with a second AP (paragraph [0118]: The SRG BSS colors 812 (e.g., SRG BSS Colors 1212, SRG BSS color Bitmap 1302, SRG BSS Color Bitmap 1658, SRG BSS Color Bitmap 1716) may be BSS colors for identification of BSSs 500 that are members of the same SRG 808; paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)) may reuse resources that are used for packets transmitted by a second group of STAs associated with the first AP (paragraph [0095]: BSS 500.2 and BSS 500.3 overlap, which means signals from the BSS 500.2 would reach one or more wireless devices (HE STA 504, legacy device 506, and/or HE AP 502)  and indicating at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of the resources over the first AP (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method 1100 for setting parameters for an overlapping BSS (OBSS) power detect (PD) level and transmit power (TXP); paragraph [0145]: The PD levels may refer to threshold PD levels); and 
a first interface (Fig. 23 network interface device) configured to transmit the SR element that includes the SR information (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests).

Regarding claim 23,
wherein the SR element is carried in one of a beacon, a probe response, an action frame, a beacon report request, or a beacon report response (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests), the SR element further comprises an SR group (SRG) identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)), and the SRG identifier associated with the first AP is included in the SRG identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)) when the at least one first permitted OBSS threshold value included in the SR information is associated with a plurality of different SR groups (SRGs) (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method 1100 for setting parameters for an overlapping BSS (OBSS) power detect (PD) level and transmit power (TXP))

Regarding claim 26, Cariou discloses 
wherein the second interface is configured to receive an SR information request from the second AP (paragraph [0097): HE APs 502 may send information regarding the HE AP 502 and BSS 500 to neighbor HE APs 502 or HE APs 502 that are part of the same SRG), wherein the SR element is generated (paragraph [0088]: A SR group (SRG) may be portions of the wireless network 600 that may use one set of SR parameters (e.g., 710, 1200, 1600, 1700) for PPDUs (e.g., 700) from access points 502 and HE stations 504 within the SRG, and another set of SR parameters (e.g., non-SRG parameters 810, 910, 1010, 1210) for PPDUs (e.g., 700) from access points 502 and HE stations 504 that are not part of the SRG) in response to the SR information request (paragraph [0097): HE APs 502 may send information regarding the HE AP 502 and BSS 500 to neighbor HE APs 502 or HE APs 502 that are part of the same SRG).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-19, 21, 24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2017/0255659) in view of Ma (US 2019/0313328).

Regarding claim 9, Cariou discloses all the subject matter of the claimed invention with the exception of further comprising: receiving a first message from the second AP, the first message indicating that the second AP intends to reuse the resources with the first AP; and including the second AP in a spatial reuse group (SRG) associated with the first AP. Munoz from the same or similar fields of endeavor discloses further comprising: receiving a first message from the second AP, the first message indicating that the second AP intends to reuse the resources with the first AP; and including the second AP in a spatial reuse group (SRG) associated with the first AP (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, the AP uses an RSSI of an OBSS signal of each of the STAs under control as information for appropriately selecting a transmission destination). 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 


Regarding claim 12, Cariou discloses 
a method of wireless communication for a first access point (AP), comprising: determining if the at least one first permitted OBSS threshold value meets a transmission criterion (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method ; and
transmitting information (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests) associated with the at least one first permitted OBSS threshold value to at least one station (STA) upon determining that the at least one first permitted OBSS threshold value meets the transmission criterion (paragraph [0146]: The operating line 1110 may define combinations of TXP 1102 and OBSS PD 1104 that a HE AP 502 and/or HE station 504 may select for operating. The operating line 1110 may define the outside bound of TXP 1102 and OBSS PD 1104 an HE AP 502 and/or HE station 504 may select for operating, e.g., the HE AP 502 and/or HE station 504 may select points that are within the OBB_PDMAX 1106, the operating line 1110, and the vertical line from TXP 1102 of 30 dBm).
Cariou discloses all the subject matter of the claimed invention with the exception of receiving, from a second AP, a spatial (SR) element that includes SR information, the SR information comprising at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second. Ma from the same or similar fields of endeavor discloses receiving, from a second AP, a spatial (SR) element that includes SR information, the SR information comprising at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, the AP uses an RSSI of an OBSS signal of each of the STAs under control as information for appropriately selecting a transmission destination). 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted, of Cariou by, upon receiving measurement report such as a pair of Max OBSS RSSI, 

Regarding claim 13, Cariou discloses 
wherein the SR element is carried in one of a beacon, a probe response, an action frame, a beacon report request, or a beacon report response (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters) (e.g., 710, 1200, 1600, 1700, 802, 902, 1002, 1202, 810, 910, 1010, 1210), in beacon frames, pre-association frames, probe responses, and/or association (or re-association) requests).

Regarding claim 14, Cariou discloses 
wherein the SR element further comprises an SR group (SRG) identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)).

Regarding claim 15,
wherein an SRG identifier associated with the first AP is included in the SRG identifier field (paragraph [0121]: the SRG BSS BSSIDS 814 are BSSIDs (704, 1006) or indication of BSSIDs of HE stations 504 and/or HE APS 502 that are part of a same SRG 80$ (e.g., one or more ESSs 630)) when the at least one first permitted OBSS threshold value included in the SR information is associated with a plurality of different SR groups (SRGs) (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method 1100 for setting parameters for an overlapping BSS (OBSS) power detect (PD) level and transmit power (TXP)).

Regarding claim 16, Cariou discloses 
wherein the SR element is an SR permission element (paragraph [0143]: The HE AP 502 may transmit SRP disallowed 1016 to HE stations 504 are associated with the HE AP 502).

Regarding claim 17, Cariou discloses 
wherein the SR information is included in an SR parameter set element (Fig. 12, 16 and 17).

Regarding claim 18, Cariou discloses 
wherein the transmission criterion is associated with one or more of an interference level or transmission power (paragraph [0146]: The operating line 1110 may define combinations of TXP 1102 and OBSS PD 1104 that a HE AP 502 and/or HE station 504 may select for operating. The 

Regarding claim 19, Cariou discloses all the subject matter of the claimed invention with the exception of further comprising: transmitting a first message to the first AP, the first message indicating that the first AP intends to reuse the resources over the second AP. Ma from the same or similar fields of endeavor discloses further comprising: transmitting a first message to the first AP, the first message indicating that the first AP intends to reuse the resources over the second AP (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted, of Cariou by, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, exchanging, by AP the information with another AP to enable the another AP to determine OBSS-PD for downlink SR transmission of Ma, thereby upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS etc. from STA, exchanging, by AP the information with another AP and generating, by the another AP to generate SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted. The motivation would have been to enable the performance of the entirety of a system to be optimized while the respective APs cooperate with each other (Ma paragraph [0047]).

Regarding claim 21, Cariou discloses all the subject matter of the claimed invention with the exception of further comprising: transmitting an SR information request to the second AP, wherein the SR element is received in response to the SR information request; and monitoring for the SR element. further comprising: transmitting an SR information request to the second AP, wherein the SR element is received in response to the SR information request; and monitoring for the SR element (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, the AP uses an RSSI of an OBSS signal of each of the STAs under control as information for appropriately selecting a transmission destination). 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. 

Regarding claim 24, Cariou discloses all the subject matter of the claimed invention with the exception of further comprising: a second interface to receive a first message from the second AP, the first message indicating that the second AP intends to reuse the resources with the first AP; and include the second AP in a spatial reuse group (SRG) associated with the first AP. Ma from the same or similar fields of endeavor discloses further comprising: a second interface to receive a first message from the second AP, the first message indicating that the second AP intends to reuse the resources with the first AP; and include the second AP in a spatial reuse group (SRG) associated with the first AP (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted, of Cariou by, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, exchanging, by AP the information with another AP to enable the another AP to determine OBSS-PD for downlink SR transmission of Ma, thereby upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS etc. from STA, exchanging, by AP the information with another AP and generating, by the another AP to 

Regarding claim 27, Cariou discloses 
An apparatus for wireless communication for a first access point (AP) (Fig. 6 HE AP), comprising: a memory (Fig. 23 memory); and at least one processor coupled to the memory (Fig. 23 processor and memory )and configured to determine if the at least one first permitted OBSS threshold value meets a transmission criterion (paragraph [0113]: SRG parameters 802 (802, 902, 1002, 1202) may be parameters for HE AP 502 and/or HE stations 504 to use for determining whether to use SR for inter-BSS PPDUs 700 that are part of a same management domain, SRG 808, and/or ESS 650. For example, SRG parameters 802 may include an indication of an OBSS_PDMAX 1106 (see FIG. 11), OBSS_PDMIN 1108, a maximum TXP 1102, and/or a slope of line 1110 (e.g., one or more of the fields of SR parameters 1600 and/or SR parameters 1700); paragraph [0144]: ] FIG. 11 illustrates a method 1100 for setting parameters for an overlapping BSS (OBSS) power detect (PD) level and transmit power (TXP); paragraph [0146]: The operating line 1110 may define combinations of TXP 1102 and OBSS PD 1104 that a HE AP 502 and/or HE station 504 may select for operating. The operating line 1110 may define the outside bound of TXP 1102 and OBSS PD 1104 an HE AP 502 and/or HE station 504 may select for operating, e.g., the HE AP 502 and/or HE station 504 may select points that are within the OBB_PDMAX 1106, the operating line 1110, and the vertical line from TXP 1102 of 30 dBm); and
a second interface (Fig. 23 network interface device) configured to transmit information (paragraph [0100]: The HE APs 502 may transmit SR parameters (or a portion of SR parameters)  associated with the at least one first permitted OBSS threshold value to at least one station (STA) upon determining that the at least one first permitted OBSS threshold value meets the transmission criterion (paragraph [0146]: The operating line 1110 may define combinations of TXP 1102 and OBSS PD 1104 that a HE AP 502 and/or HE station 504 may select for operating. The operating line 1110 may define the outside bound of TXP 1102 and OBSS PD 1104 an HE AP 502 and/or HE station 504 may select for operating, e.g., the HE AP 502 and/or HE station 504 may select points that are within the OBB_PDMAX 1106, the operating line 1110, and the vertical line from TXP 1102 of 30 dBm).
Cariou discloses all the subject matter of the claimed invention with the exception of a first interface configured to receive, from a second AP, a spatial (SR) element that includes SR information, the SR information comprising at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second. Ma from the same or similar fields of endeavor discloses a first interface configured to receive, from a second AP, a spatial (SR) element that includes SR information, the SR information comprising at least one first permitted overlapping basic service set (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted, of Cariou by, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, exchanging, by AP the information with another AP to enable the another AP to determine OBSS-PD for downlink SR transmission of Ma, thereby upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS etc. from STA, exchanging, by AP the information with another AP and generating, by the another AP to generate SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted. The motivation would have been to enable the performance of 

Regarding claim 28, Cariou discloses all the subject matter of the claimed invention with the exception of wherein the second interface is further configured to transmit a first message to the first AP, the first message indicating that the first AP intends to reuse the resources over the second AP. Ma from the same or similar fields of endeavor discloses wherein the second interface is further configured to transmit a first message to the first AP, the first message indicating that the first AP intends to reuse the resources over the second AP (OBSS) threshold value for reuse of resources that are used for packets transmitted by the second (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, the AP uses an RSSI of an OBSS signal of each of the STAs under control as information for appropriately selecting a transmission destination). 

Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted, of Cariou by, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, exchanging, by AP the information with another AP to enable the another AP to determine OBSS-PD for downlink SR transmission of Ma, thereby upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS etc. from STA, exchanging, by AP the information with another AP and generating, by the another AP to generate SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. to be transmitted. The motivation would have been to enable the performance of the entirety of a system to be optimized while the respective APs cooperate with each other (Ma paragraph [0047]).

Regarding claim 30, Cariou discloses all the subject matter of the claimed invention with the exception of wherein the second interface is further configured to transmit an SR information request to the second AP, wherein the SR element is received in response to the SR information request, and wherein the at least one processor is further configured to monitor for the SR element. Ma from the same or similar fields of endeavor discloses wherein the second interface is further configured to transmit an SR information request to the second AP, wherein the SR element is received in response to the SR information request, and wherein the at least one processor is further configured to monitor for the SR element (paragraph [0047]: In order to easily perform dynamic SR transmission based on OBSS-PD, a minimum level of information exchange is required. If a report about a result of measuring reception power is added to OBSS information, APs can mutually exchange information relating to OBSS interference that a BSS of the local AP is receiving. By doing this, an AP can grasp a situation of another AP, and this enables the performance of the entirety of a system to be optimized while the respective APs cooperate with each other; paragraph [0069]: In the field "Information Element", OBSS RSSI information that includes a pair of a maximum value (Max OBSS RSSI) of an OBSS RSSI to be reported and color information (Max OBSS RSSI Color) of the maximum value and a pair of a minimum value (Min OBSS RSSI) of the OBSS RSSI and color information (Min OBSS RSSI Color) of the minimum value, and an element ID used to indicate a measurement report (of reception power) are stored. The OBSS RSSI information is information obtained by pairing an RSSI of a signal of an OBSS and a BSS Color of the OBSS, and may further include information that is different from the maximum value and the minimum value of the RSSI that are described above; paragraph [0091]: when the AP performs downlink SR transmission based on OBSS-PD, the AP uses an RSSI of an OBSS signal of each of the STAs under control as information for appropriately selecting a transmission destination). 
In other words, upon receiving measurement report such as a pair of Max OBSS RSSI, Max OBSS RSSI Color, a pair of Min OBSS RSSI and Min OBSS RSSI Color, and a pair of an RSSI of a signal of an OBSS and a BSS Color of the OBSS from STA, AP exchanges the information with another AP to enable to determine OBSS-PD to perform downlink SR transmission. 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating SR parameters including SRG BSS colors, SRG BSS BSSID, OBSS_PDMAX, OBSS_PDMIN, a maximum TXP, etc. .


Allowable Subject Matter
Claims 10, 20, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this If you would like assistance from a USPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466